Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2018/0020451) in view of Kyung (US 2020/0314724) and further in view of Wang (US 2020/0120735).
Referring to claim 1, Khan discloses a system for coordinating wireless communication between a base station and a plurality of hubs (FIG. 1A and, Par. 23, lines 3-8, “system 100 includes a radio base station … plurality of wireless access points”, Par. 7, “radio base station configured to transmit first millimeter-wave band signals and a plurality of wireless access points configured to receive the first millimeter wave band signals”. Note that the hub represents a small area controlled by an access point. Thus, in the rejection, the access point is equivalent to the hub. Further, the access point and the cell controlled by the access point may be used interchangeably as the hub), comprising: 
 	a wireless radiator, the wireless radiator operative to: generate a plurality of selectable directional wireless communication links capable of providing connectivity across a plurality of cells (FIG. 1A and Par. 7, “radio base station is configured to receive data via a wired communications link and operable to process the data and to generate the first millimeter wave band signals”. Par. 44, “the radio base station 104 serves nine wireless access points on three spatial beams by up-converting and transmitting Wi-Fi 2.4/5 GHz and LTE bands 42 (3.4-3.6 GHz) at high frequency 28/39 GHz bands”. Note that the base station generates and radiates plurality of wireless communication links (e.g., beam-0, beam-1 and beam-2) for plurality of cells as shown in FIG. 9. Also Par. 23, lines 3-7), wherein each of the plurality of cells covers a cell area, FIG. 9 and Par. 44 and 45. Par. 23, “plurality of wireless access points 108A-108N in a coverage area”, “cells within a coverage area”. Par. 25, lines 1-3, “the wireless access points 108A-108N provide service to a plurality of communication devices in their coverage area”. Note that each of the plurality of cells shown in figure 9 occupy a geographic spatial area different from other cells, e.g., the cells are not on top of each other), wherein a plurality of hubs are located within the cell area (FIG. 9 and Par. 44 and 45, Par. 23, “plurality of wireless access points 108A-108N in a coverage area”, note that each cell has an access point (equivalent to hub); 
 the base station operative to: 
receive a cell map, wherein the cell map maps which of the plurality of selectable directional wireless communication links, which of the plurality of cells, and which of the plurality of hubs are active as a function of time (FIG. 1A and FIG. 9 and Par. 13, 29, “wireless broadband link comprises a wireless access point configured to receive first millimeter wave band signals from a radio base station”. Note that FIG. 1A and FIG. 9 shows the cell map that maps the plurality of wireless links for the plurality of cells. FIG. 1A shows wireless links at HFB frequencies to cells B0 to B15, and FIG. 1A shows the cell map that shows plurality of wireless links, the base station provides wireless communication link between the base station and the plurality of access points. Since the base station generates the wireless links, thus, it knows which links and access points are active), thereby supporting a wireless communication link between the base station and the plurality of hubs of the cell area corresponding with the active directional wireless link (FIG. 1A and FIG. 9  and Par. 13, 29, “wireless broadband link comprises a wireless access point configured to receive first millimeter wave band signals from a radio base station”. Note that FIG. 1A and FIG. 9 shows the cell map that maps the plurality of directional wireless links for the of the plurality of cells. FIG. 1A shows wireless links at HFB frequencies to cells B0 to B15); and coordinate timing of transmissions between the base station and the plurality of hubs of each cell area during activation of the corresponding directional wireless link (Khan, FIG. 1A, 4, 9, Par. 6, “base station configured to transmit first millimeter-wave band signals and a plurality of wireless access points configured to receive the first millimeter wave band signals”. Note that the base station communicates to all of the access points. Thus, it must coordinate timings of transmissions in order to prevent overlapping of communication in time causing major overlapping).
Khan does not explicitly disclose the plurality of directional wireless links are directional wireless links.
In an analogous art, Kyung discloses plurality of directional wireless links are directional wireless links. Kyung also discloses the base station transmitting the directional wireless links to a plurality of cells (Par. 31. FIG. 1, “the base station 120 can control the first TRP 127 to form directional Tx beams including the Tx beams 121-122 to cover the first cell 125. The Tx beams can be generated simultaneously or in different time intervals. Further, the base station 120 can control the second TRP 128 to cover the second cell 126”. Note that the base station transmit directional beams (equivalent to wireless links) to multiple cells.).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Khan by incorporating the teachings of Kyung so that the wireless links are directional, for the purpose of avoiding interference, as one skilled in the art knows that directional beams are narrow beams and they reduce interference. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination does not explicitly disclose determining the plurality of hubs are active as a function of time.
In an analogous art, Wang discloses the above combination does not explicitly disclose determining the plurality of hubs are active as a function of time (Par. 12, “some secondary cells are determined by the first network node or the second network node and are set to the active state or the inactive state”. Par. 273, “to indicate, in real time, a secondary cell that is set to the active,/inactive state”. Note that it is determined the status of the cells are determined as active or inactive. Further, note that the status is determined in real time, which reads on “as a function of time”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Wang so that the status of cells and access points are determined in real time, for the purpose of adjusting communication routes or resources based on the real time status. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Khan/Kyung/Wang discloses the system of claim 1, wherein the cell map additionally includes wireless communication carrier frequencies mapped to each of the plurality of cells (Khan, FIG. 1A and Par. 29 and 43, “frequency bands and the band-groups for transmission at higher frequency bands provide for the capacities needed to serve many wireless access points (e.g., 108A-108N) from a single radio base station 104. Each low frequency band-group is mapped to a different higher frequency band”). 
Referring to claim 3, the combination of Khan/Kyung/Wang discloses the system of claim 1, wherein the base station further operates to coordinate a frequency of transmissions between the base station and the plurality of hubs of each cell area during activation of the corresponding directional wireless link (Khan, FIG. 1A, 4, 9, Par. 6, “base station configured to transmit first millimeter-wave band signals and a plurality of wireless access points configured to receive the first millimeter wave band signals”. Note that the base station communicates to all of the access points. Thus, it must coordinate timings of transmissions in order to prevent overlapping of communication in time causing major overlapping).
Referring to claim 5, the combination of Khan/Kyung/Wang discloses the system of claim 4, further comprising the plurality of hubs controlling timing of transmission and reception of wireless communication with the base station based on the cell map and the schedule generated by the base station (Khan, FIG. 1A, 4, 9, Par. 6, “base station configured to transmit first millimeter-wave band signals and a plurality of wireless access points configured to receive the first millimeter wave band signals”. Note that the base station communicates to all of the access points. Thus, it must coordinate timings of transmissions in order to prevent overlapping of communication in time causing major overlapping).  
Referring to claim 15, the combination of Khan/Kyung/Wang discloses the system of claim 1, wherein the base station operates to communicate the cell map to the plurality of hubs through multicast or broadcast transmissions (Khan, Par. 23, “The radio base station 104 is also referred to herein as an alpha cell and the wireless access points are referred to as beta cells. Thus, an alpha cell is configured to provide services to many beta cells within a coverage area. Although only one radio base station 104 or alpha cell is shown, the system 100 includes a plurality of radio base stations each providing coverage to a plurality of wireless access points 108A-108N”. Par. 6, “radio base station configured to transmit first millimeter-wave band signals and a plurality of wireless access points configured to receive the first millimeter wave band signals. The wireless access points are operable to convert the first millimeter wave band signals to first lower frequency band signals and operable to transmit the first lower frequency band signals. The wireless access points are configured to receive second lower frequency band signals and operable to convert the second lower frequency band signals to second millimeter wave band signals and operable to transmit the second millimeter wave band signals to the radio base station”. Khan, FIG. 1A, 4, 9, Par. 6, “base station configured to transmit first millimeter-wave band signals and a plurality of wireless access points configured to receive the first millimeter wave band signals”.  Note that the base station is configured to provides wireless communication services to the access points with predefined frequencies for each access point and the access points are configured to receive those wireless communication services from the base station and thus, the base station communicates the cell map to the plurality of hubs through multicast or broadcast transmissions).
Referring to claim 19, claim 19 recites features analogous to the features of claim 1, except that claim 19 is a method claim while claim 1 is a system claim that performs the steps included in claim 19. Thus, claim 1 includes all the steps and elements of claim 19 and claim 19 is broader than claim1. Thus, claim 19 is rejected for the same reasons as set forth above in the rejection of claim 1.  
Referring to claim 20, the combination of Khan/Kyung/Wang discloses the method of claim 19, further comprising: generating, by the base station, a schedule of the coordinated timing of the of transmissions between the base station and the plurality of hubs of each cell area during activation of the corresponding directional wireless link; and providing, by the base station, the schedule to each of the plurality of hubs (Khan, FIG. 1A, 4, 9, Par. 6, “base station configured to transmit first millimeter-wave band signals and a plurality of wireless access points configured to receive the first millimeter wave band signals”. Note that the base station communicates to all of the access points. Thus, it must coordinate timings of transmissions in order to prevent overlapping of communication in time causing major overlapping).).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2018/0020451)) in view of Kyung (US 2020/0314724) and further in view of Wang (US 2020/0120735) and further in view of Park (US 2019/0253862).
Referring to claim 9, the combination of Khan/Kyung/Wang discloses the system of claim 1.
The combination is not relied on for the plurality of hubs coordinating communication with navigational satellites based on the cell map.
In an analogous art, Park discloses plurality of hubs coordinating communication with navigational satellites based on the cell map (claim 15 and 18, “access point communicatively connected to the short-range wireless communication module, latitude and longitude information obtained via a global navigation satellite system (GNSS) communication module”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Park so that the access points would be able to communicate with the satellite and thus, providing GPS and other satellite related services. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2018/0020451)) in view of Kyung (US 2020/0314724) and further in view of Wang (US 2020/0120735) and further in view of Chandrasekaran (US 2011/0105146).
Referring to claim 13, the combination of Khan/Kyung/Wang discloses the system of claim 1.
The combination is not relied on for wherein one or more hubs operates to prioritize types of wireless communication based on the cell map.
In an analogous art, Chandrasekaran discloses prioritizing types of wireless communication based on the cell map (Par. 10).

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Chandrasekaran so that the access points would be able to communicate with the satellite and thus, providing GPS and other satellite related services. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 14, the combination of Khan/Kyung/Wang/Chandrasekaran discloses the system of claim 1, wherein one or more hubs operates to prioritize types of wireless communication based on the cell map (Par. 10).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Chandrasekaran so that the access points would be able to communicate with the satellite and thus, providing GPS and other satellite related services. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2018/0020451)) in view of Kyung (US 2020/0314724) and further in view of Wang (US 2020/0120735) and further in view of DAS (US 20160255463).
Referring to claim 17, the combination of Khan/Kyung/Wang discloses the system of claim 1.
	The combination is not relied on for disclosing coordinating the use of RSSI measurements to tune antenna gain patterns with the cell map.
In an analogous art, DAS discloses coordinating the use of RSSI measurements to tune antenna gain patterns with the cell map (Par. 19, RSSI values may be adjusted according to antenna gain values, range values may be computed only for signals originating from nodes).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of DAS so that the plurality of hubs of the combination within the plurality of cells areas coordinate the use of RSSI measurements to tune their antenna gain patterns of the DAS, with the cell map, for the purpose of further preventing interference. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Allowable Subject Matter
Claim 4, 6-8, 10-12,16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations: “wherein the base station further operates to generate a schedule of the coordinated timing of the of transmissions between the base station and the plurality of hubs of each cell area during activation of the corresponding directional wireless link; and provide the schedule to each of the plurality of hubs”, “the plurality of hubs within the cell area of non-active cells corresponding with directional links of the plurality of directional wireless links that are not activated delaying transmissions and reception of wireless communication with the base station based on the cell map”, “the base station delaying transmissions and reception of wireless communication with the plurality of hubs within the cell area of non-active cells corresponding with directional links of the plurality of directional wireless links that are not activated”, “comprising the plurality of hubs coordinating sleep cycles based on the cell map”, “the base station further operates to maintain a list of hubs within each of the cell areas, and coordinate schedule generation based on the maintained list”, “wherein the base station further operates to update the list and the schedule based on movement of hubs from one cell area to another cell area”, “wherein one or more hubs perform a startup process including cell search and synchronization, antenna searching, and navigation satellite acquisition for uplink timing synchronization based on the cell map”, “wherein the base station re-uses RNTI (radio network temporary identifier) and other unique identifiers between the plurality of hubs in spatial disparate cells to control the communication of data” and “wherein the base station operates to communicate the cell map and a channel range to the plurality of hubs, and where one or more of the hubs perform a cell search in the range provided” along with the limitations of the intermediate and base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644